107 F.3d 3
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Sandra MITCHELL, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner of Social Security,Defendant-Appellee.
No. 96-6126.
United States Court of Appeals, Second Circuit.
Jan. 28, 1997.

Appearing for Appellant:Sandra Mitchell pro se, Rush, N.Y.
Appearing for Appellee:Arthur Swerdloff, Ass't Reg'l Counsel, Social Security Administration, N.Y., N.Y.
Before OAKES, KEARSE and JACOBS, Circuit Judges.


1
Appeal from the United States District Court for the Western District of New York.


2
This cause came on to be heard on the transcript of record from the United States District Court for the Western District of New York, and was argued by plaintiff pro se and by counsel for defendant.


3
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Chief Judge Larimer's Decision and Order dated February 13, 1996.  Substantial evidence supported the Commissioner's findings of fact and decision, see 42 U.S.C. § 405(g) (Commissioner's findings "as to any fact, if supported by substantial evidence, shall be conclusive").